Title: From Thomas Jefferson to Jones & Howell, 18 August 1808
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Messrs. Jones & Howell, 
                     Monticello Aug. 18. 08.
                  
                  I wrote you on the 9th. for two tons of nail rod, and 2½ hundred of bar iron. among the latter I should wish to have bars of an inch square amounting to 30. f. in length or running measure, also that you would add to the order sheet iron 2 f. wide & of the longest sheets you have making up. 60. f. of length in the whole, or running measure. should the rod & bars have been sent off before you recieve this, be so good as to send the present order in addition. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               